Citation Nr: 1235960	
Decision Date: 10/17/12    Archive Date: 10/23/12

DOCKET NO.  10-09 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD) with depression, currently rated as 50 percent disabling.     

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel 


INTRODUCTION

The Veteran had active service from August 1969 to March 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2009 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) located in Jackson, Mississippi.                     

In June 2012, while sitting at the RO, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the Veteran's claims folder.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence. 


FINDINGS OF FACT

1.  The Veteran's service-connected PTSD with depression is productive of occupational and social impairment with deficiencies in most areas (including work, school, family relations, judgment, thinking, and mood) and the inability to establish and maintain effective relationships; it is not productive of total social and industrial impairment.     

2.  In addition to the Veteran's service-connected PTSD with depression, he is also service-connected for ischemic heart disease (10 percent disabling); given the increased rating to 70 percent for the Veteran's PTSD with depression granted in this decision, the Veteran fulfills the schedular rating requirements contained in 38 C.F.R. § 4.16(a) for a TDIU.  

3.  The Veteran is unable to secure and follow a substantially gainful occupation by reason of his service-connected PTSD with depression.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a disability rating of 70 percent, but no higher, for PTSD with depression have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2011).

2.  The criteria for a total disability rating based on individual unemployability due to service-connected disability have been met.  38 U.S.C.A. §§ 1155, 5107 (2011); 38 C.F.R. §§ 3.102, 3.159, 3.341, 4.15, 4.16 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Increased Rating Claim

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

The Veteran's service-connected PTSD with depression is rated under Diagnostic Code (DC) 9411 and is evaluated under the General Rating Formula for Mental Disorders found at 38 C.F.R. § 4.130.  Under DC 9411, a 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.   

Under DC 9411, a 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.  

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

The nomenclature employed in the portion of VA's Rating Schedule that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as "DSM-IV").  38 C.F.R. § 4.130.  DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  Higher scores correspond to better functioning of the individual.

Under DSM-IV, GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).

Symptoms listed in VA's general rating formula for mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely the basis of social impairment.  38 C.F.R. § 4.126(b).

The Board observes that the words "slight," "moderate" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  The use of descriptive terminology by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision.  38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2, 4.6.

In deciding the Veteran's increased evaluation claim, the Board has considered the determinations in Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 505 (2007), and whether the Veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.

In reviewing the evidence of record in a light most favorable to the Veteran, the Board finds that the evidence supports a grant of a 70 percent rating for his service-connected PTSD with depression.  

In February 2007, the Veteran underwent a VA examination.  At that time, he stated that he had flashbacks and nightmares about his experiences in Vietnam and that he took medication to help him sleep.  The Veteran indicated that he was irritable and had a history of violence.  According to the Veteran, approximately eight years ago, he wanted to kill his ex-wife over a conflict with their children.  He noted that he was sad and depressed most of the time.  The Veteran stated that he had suicidal thoughts but no plan.  He indicated that he had thoughts of Vietnam on a daily basis.  The Veteran reported that he avoided people and crowds, and was startled by loud, sudden and unexpected noises including fireworks.  He noted that he did not own any guns and had not hunted in over 21 years because he was scared he would kill somebody if they crept up on him while hunting.  According to the Veteran, he had worked for 20 years in welding and pipe fitting.  He noted that he subsequently  worked for 20 years as a truck driver.  The Veteran stated that he quit driving a truck because he was having a lot of bad thoughts about running over people.  He indicated that he had been married and divorced three times and had four children.  Although divorced, he was living with his ex-wife.  

Following the mental status evaluation, the Veteran was diagnosed with the following: (Axis I) PTSD, chronic, moderately severe, (Axis III) hypertension, gastroesophageal reflux disease (GERD), degenerative disc disease, and hearing loss, (Axis IV) the Veteran's stressors included enduring traumatic war memories, and (Axis V) Global Assessment of Functioning (GAF) score of 51.  The examiner stated that the Veteran met the diagnostic criteria for a diagnosis of PTSD from his combat experiences in Vietnam.  The Veteran had moderate social impairment from his PTSD and severe occupational impairment in terms of having to quit his last job because of his psychiatric symptoms.  The examiner reported that he considered the Veteran to be unfit for any sort of employment.   

In a June 2007 rating action, the RO granted service connection for PTSD with depression.  At that time, the RO stated that the Veteran's stressor of combat participation was conceded.  The RO also referred to the February 2007 VA examination wherein the Veteran was diagnosed with PTSD.  The RO assigned a 30 percent disability rating under Diagnostic Code 9411, effective from July 25, 2002, for the service-connected PTSD with depression.  

In a March 2008 rating action, the RO concluded that the effective date of July 25, 2002, for the grant of service connection for PTSD with depression was clear and unmistakable error.  The RO then assigned an effective date of July 25, 2003, for the grant of service connection for PTSD with depression.  As the mistake was considered an administrative error, an overpayment was not created.  

In a July 2008 rating action, the RO increased the disability rating for the Veteran's service-connected PTSD with depression from 30 percent to 50 percent disabling under Diagnostic Code 9411, effective from June 21, 2007.  

In September 2008, the Veteran requested that his service- connected PTSD with depression be reevaluated for a higher rating.

In a private medical statement from M.Y., Ph.D., dated in November 2008, Dr. Y. stated that he had been treating the Veteran for 42 months in group therapy for his PTSD, which was severe.  According to Dr. Y., the Veteran had severe symptoms associated with his PTSD including sleep disturbance with night terrors, being emotionally numb, experiencing intrusive thoughts and hypervigilance, isolation and alienation, and sudden outbursts of anger that could be a danger to himself and others.  The Veteran experienced intrusive images which often presented a danger to himself and others.  As a result of his combat experiences and intrusive images, the Veteran often experienced immediate reaction to stimulus, even minor stimulus, in a fight or flight response as often as two to three times a week.  That type of behavior impeded his social relationships, creating an insurmountable barrier to building a social support system.  The Veteran's PTSD symptomatology also impeded his ability to concentrate.  According to Dr. Y., the Veteran's chronic psychological hyperarousal had depleted and harmed his limbic system and hypothalamic-pituitary-adrenal axis such that he experienced everyday living as a major task.  Dr. Y. reported that it was his opinion that the Veteran was unable to function in the workplace and was also unable to function in social situations due to the severity of his PTSD symptoms.  Dr. Y. stated that the Veteran may be a danger to himself if he was overwhelmed with intrusive thoughts and emotional memories, or excessive stimulus.  According to Dr. Y., the Veteran experienced impairment in his cognitive functioning and abstract thinking as a result of his PTSD symptomatology and had difficulty discerning relevant stimulus from neutral or irrelevant stimulus.  His symptoms were chronic and he had a poor prognosis.       

In a VA Form 21-4192 (Request for Employment Information in Connection with Claim for Disability Benefits), dated in February 2009, it was noted that the Veteran had worked from September to November 2003, driving a truck.  It was also indicated that the reason why the Veteran was no longer working was because the work was seasonal work and he was laid off.  

In April 2009, the Veteran underwent a VA PTSD examination.  At that time, the examiner stated that he had reviewed the Veteran's claim file.  The examiner indicated that the Veteran described himself as "homeless," although he currently lived with his girlfriend.  The Veteran noted that he had a heart attack in December 2008.  He reported that he had difficulty falling and staying asleep and had significant problems with irritability, anger, and concentration.  The examiner indicated that the Veteran had an exaggerated startle response and he struggled with depression and suicidal ideation.  According to the examiner, the Veteran was not currently suicidal.  The Veteran had frequent flashbacks and nightmares about events in Vietnam.  He had participated in group therapy for about six years.  The group met twice a month and was run by a psychiatrist who was a Marine and served during the Vietnam War.  The Veteran found group therapy very helpful but otherwise avoided conversations that reminded him of traumas from Vietnam.  He avoided places and activities that reminded him of traumas from Vietnam.  The Veteran also avoided people and did not participate in significant activities.  He indicated that he felt detached from other people.  The examiner noted that the Veteran had a restricted range of affect and that he became a little tearful at times during the interview.  According to the Veteran, he last worked in approximately 2004 as a truck driver.  He stated that he stopped working for a number of reasons including problems with his back and chronic pain, and anger problems.  He reported that when he was driving a truck, he sometimes wanted to "run over people."  The Veteran indicated that he took psychiatric medication.  He noted that his relationship with his son was strained and that he also had problems with one of his daughters.  He stated that his relationships with his two other daughters were better.       

Upon mental status evaluation, the Veteran was appropriately groomed and cooperative.  He was alert and oriented to person, place, situation, and approximate date.  The Veteran described his mood as "good."  He had a restricted affect.  The Veteran denied homicidal ideation.  He noted that he experienced auditory hallucinations; he indicated that he just heard "noise."  According to the Veteran, he was not able to make out what the voices were saying or what the noises were.  The Veteran stated that he also experienced visual hallucinations.  He indicated that he saw "figurations of things flashing by."  The Veteran reported that he struggled with paranoia.  The examiner noted that there was no overt evidence of psychoses.  The Veteran's insight and judgment were fair and there was no evidence of any cognitive deficits.  There was no psychomotor agitation or psychomotor slowing.  The examiner also reported that there was no tangentiality, circumstantiality, flight of ideas, or loosening of associations to the Veteran's speech.       

Following the mental status evaluation, the examiner diagnosed the Veteran with the following: (Axis I) PTSD, (Axis III) hypertension, coronary artery disease status post myocardial infarction, hyperlipidemia, history of kidney stones, chronic obstructive pulmonary disease (COPD), bilateral sensorineural hearing loss, and GERD, (Axis IV) social isolation, limited social support, financial strain, multiple health problems, and (Axis V) GAF score of 52.  

The examiner stated that the Veteran continued to meet stressor criterion for PTSD.  Specific symptoms included reexperiencing traumas from Vietnam, avoiding places and people that reminded him of Vietnam, and psychological arousal.  The Veteran avoided people and preferred to be alone.  The Veteran's PTSD symptoms occurred on a daily basis and were severe.  Since his last VA examination, he had become more socially isolated.  The examiner noted that the Veteran's GAF score of 52 indicated severe impairment in social and industrial functioning.  

In July 2009, the RO received records from the Social Security Administration (SSA), which included a Disability Determination and Transmittal Report, dated in January 2008.  The SSA Disability Determination and Transmittal Report shows that the Veteran was awarded Social Security disability benefits for degenerative disc disease of the cervical and lumbar spines (primary diagnosis) and dysthymia/mood disorder (secondary diagnosis).

In light of the above, the Board finds that the evidence supports a grant of a 70 percent rating for the Veteran's service-connected PTSD with depression.  The evidence in this case establishes that the Veteran has occupational and social impairment with deficiencies in most areas, to include work, mood, and family relationships as a result of his PTSD symptoms.  The Veteran's PTSD symptoms include persistent depression and significant disturbances of motivation and mood taking the form of flashbacks, anxiety, hypervigilance, anger, unprovoked irritability, an exaggerated startle response, social isolation, concentration problems, impaired impulse control, and sleep difficulties, including nightmares.  Furthermore, he requires medication for his psychiatric symptomatology and has been seen on a regular basis for therapeutic purposes for years now.    

In regard to the Veteran's GAF scores, the Board recognizes that the Veteran received a GAF score of 52 in his April 2009 VA examination.  A GAF score of 51 to 60 reflects moderate symptoms or moderate difficulty in social, occupational, or school functioning.  However, in the April 2009 VA examination report, although the examiner assigned a GAF score of 52, he characterized the Veteran's PTSD symptomatology as severe and specifically noted that the GAF score of 52 indicated severe impairment in social and industrial functioning.  

In light of the above, the Board finds that the Veteran's PTSD symptomatology more nearly approximates the criteria for a 70 percent rating under the current provisions of 38 C.F.R. § 4.130, Diagnostic Code 9411.  See 38 C.F.R. § 4.7 (2011). The evidence in this case establishes that the Veteran has occupational and social impairment with deficiencies in most areas.  However, the evidence does not show total occupational and social impairment.  As indicated above, total social and occupational impairment is demonstrated by findings such as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; interment inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place, memory loss for names of close relatives, own occupation, or own name.  In this case, the Veteran's April 2009 VA examination showed that the Veteran was oriented to person, time, and place.  In addition, there was no tangentiality, circumstantiality, flight of ideas, or loosening of associations to the Veteran's speech.  The Board recognizes that the Veteran reported that he experienced auditory and visual hallucinations.  However, the examiner stated that there was no overt evidence of psychoses.  There was also no psychomotor agitation or psychomotor slowing.  Moreover, as stated above, the Veteran was oriented to person, time, and place.  Thus, the evidence does not show that the Veteran has gross impairment in his thought processes or communication, or that he has persistent delusions or hallucinations.    

The Board also recognizes that in the November 2008 private medical statement from Dr. Y., he indicated that the Veteran may be a danger to himself or others if he was overwhelmed with intrusive thoughts and emotional memories or excessive stimulus.  In this regard, the Board notes that the Veteran has a history of suicidal ideations.  However, he has never attempted suicide and in the April 2009 VA examination, he denied current suicidal or homicidal ideations.  Therefore, the evidence does not show that the Veteran is in persistent danger of hurting self or others.  

In light of the foregoing, the medical evidence of record does not show the presence of a disability picture manifested by the symptoms warranting 100 percent schedular rating.  However, the Board finds that the evidence shows that the Veteran has experienced continuing difficulty in establishing and maintaining social relationships to such a degree that the assignment of a 70 percent rating is reasonably in order.  Accordingly, although the Board finds that the Veteran is not totally incapacitated because of his PTSD symptomatology, the Board finds that the disability picture is reasonably indicative of such incapacitating impairment that a 70 percent rating is warranted, particularly with the resolution of all reasonable doubt in the Veteran's favor.  38 C.F.R. § 4.130, Diagnostic Code 9411.

II. TDIU Claim

A total disability rating based on unemployability (TDIU) due to service-connected disabilities may be granted if the service- connected disabilities preclude the Veteran from obtaining or maintaining substantially gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.

If there is only one such disability, it must be rated at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent.  38 C.F.R. § 4.16(a).

The essential inquiry is "whether the Veteran's service- connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; VanHoose v. Brown, 4 Vet. App. 361, 363 (1993).

The Board observes that a claim for TDIU is, in essence, a claim for an increased rating.  Norris v. West, 12 Vet. App. 413, 420 (1999).  A TDIU claim is an alternative way to obtain a total disability rating without recourse to a 100 percent evaluation under the rating schedule.

The Veteran is in receipt of service connection for PTSD with depression, with an evaluation of 70 percent.  He is also service-connected for ischemic heart disease (10 percent disabling).  The Board has determined above that the Veteran's PTSD does not warrant a 100 percent schedular rating.  Given that there is no evidence of record showing that the Veteran's ischemic heart disease interferes with his ability to maintain employment, the Board now turns to whether the PTSD with depression precludes the Veteran from obtaining or maintaining substantially gainful employment consistent with his education and occupational experience.

At issue is whether the Veteran's PTSD with depression alone precludes him from obtaining and maintaining some form of substantially gainful employment.  The record reveals the Veteran has not worked full- time since approximately 2004.  The Board recognizes that one of the reasons the Veteran stopped working as a truck driver was because of back problems including chronic back pain.  However, another primary reason why the Veteran stopped working was because of his PTSD symptomatology, specifically his anger problems.  The Veteran has stated that while he was working as a truck driver, he sometimes wanted to "run people over."     

In regard to the question of whether the Veteran's PTSD with depression precludes him from obtaining and maintaining employment, the Board notes that there are two opinions of record which show that the Veteran's PTSD prevents him from working.  In the February 2007 VA examination report, the examiner concluded that due to the Veteran's PTSD, he was unfit for any sort of employment.  In addition, in the November 2008 private medical statement from Dr. Y., he opined that the Veteran was unable to function in the workplace due to the severity of his PTSD symptoms.  These opinions support the Veteran's claim.  

The Board also notes that in the April 2009 VA examination report, the examiner stated that the Veteran's PTSD symptomatology caused severe impairment in industrial functioning.  This opinion also supports the Veteran's claim.  

In view of the foregoing, the Board is satisfied that the Veteran's service-connected PTSD with depression renders him unable to obtain or maintain substantially gainful employment.  At the very least, the evidence for and against whether the Veteran is unable to obtain and retain substantially gainful employment due to the severity of his PTSD is in equipoise, and, as such, reasonable doubt is resolved in favor of the Veteran.  See 38 C.F.R. § 4.3 (2011).  Accordingly, entitlement to a TDIU is warranted.

III. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA also redefined the obligations of VA with respect to the duty to assist the veteran with the claim.  Id.  In the instant case, the Board finds that VA fulfilled its duties to the Veteran under the VCAA.

VA has a duty to notify the veteran of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  The Board concludes that the letter dated in September 2008 that was sent to the Veteran adequately apprised him of the information and evidence needed to substantiate the claim.  The RO thus complied with VCAA's notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).

Additionally, on March 3, 2006, the United States Court of Appeals for Veterans' Claims (Court) issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 484, 486 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

At the outset, the Board notes that in regard to the Veteran's TDIU claim, given the favorable disposition of this claim, the Board finds that no development is needed with regard to this issue.

With respect to the increased rating claim, the Board finds that VA has met these duties with regard to the claim adjudicated on the merits in this decision.  There is no issue as to providing an appropriate application form or completeness of the application.  Written notice provided in September 2008 fulfills the provisions of 38 U.S.C.A. § 5103(a).  That is, the Veteran received notice of the evidence needed to substantiate his claim, the avenues by which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  See Beverly, 19 Vet. App. at 394, 403; see also Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 (2005) (Mayfield I) rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In addition, the September 2008 letter also informed the Veteran about how VA determines effective dates and disability ratings, as required by Dingess.    

The Board also recognizes that, according to Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice must "precede an initial unfavorable [agency of original jurisdiction (AOJ)] decision on a service-connection claim."  VA did provide such notice to the Veteran prior to the August 2009 decision that is the subject of this appeal in its September 2008 letter.  With respect to the Dingess requirements, the Veteran was provided with notice of what type of information and evidence was needed to substantiate the claim, as well as the type of evidence necessary to establish a rating or effective date of an award (see letter from RO, dated in September 2008), and such notice was provided prior to the initial decision of the RO.  See Dingess, supra.  Accordingly, the RO provided proper VCAA notice at the required time.            

The Board recognizes that the Court issued a decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), which pertains to a greater degree of specificity with respect to notice of the criteria necessary for an increased rating.  However, this decision was recently vacated by the United States Court of Appeals for the Federal Circuit (Federal Circuit).  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009). The Board finds that the September 2008 letter substantially satisfies the current notification requirements for the claim on appeal.  As the Veteran has not indicated any prejudice caused by a content error and no such error is apparent, the Board finds no basis for finding prejudice against the Veteran's appeal of the issue adjudicated in this decision.  See Shinseki v. Sanders, 129, S. Ct. 1696 (2009) regarding the rule of prejudicial error.  On a factual basis, the Board finds that the Veteran clearly and unmistakably understands the rating criteria.

The Veteran has been provided the opportunity to respond to VA correspondence and over the course of the appeal has had multiple opportunities to submit and identify evidence.  Furthermore, he has been provided a meaningful opportunity to participate effectively in the processing of his claim by VA.

VA also has a duty to assist the veteran in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A(a) ("The Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the . . . claim").  This duty includes assisting the veteran in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's various duties to claimant).

VA informed the Veteran of its duty to assist in obtaining records and supportive evidence.  In regard to an examination for the increased rating claim, the Veteran received a VA examination in April 2009 which was thorough in nature and adequate for the purposes of deciding this claim.  The aforementioned VA examinations revealed findings that are adequate for rating the Veteran's PTSD. Thus, the Board finds that the medical evidence of record is sufficient to resolve this appeal; VA has no further duty to provide an examination or medical opinion. 38 C.F.R. §§ 3.326, 3.327.

Based on the foregoing, it is the Board's determination that the VA fulfilled its VCAA duties to notify and to assist the Veteran, and thus, no additional assistance or notification was required.  The Veteran has suffered no prejudice that would warrant a remand, and his procedural rights have not been abridged.  See Bernard, 4 Vet. App. at 384.

ORDER

A 70 percent rating for PTSD with depression is granted, subject to the law and regulations governing the payment of monetary awards.  

Entitlement to TDIU is granted.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


